Citation Nr: 1232229	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from August 1981 to July 1990, and from August 1993 to September 1993.  Further, the record reflects he had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the current appellate claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons detailed below, the Board finds that further development is warranted in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran also initiated an appeal to a July 2009 rating decision's denial of service connection for hypothyroidism.  However, he did not perfect his appeal by filing a timely Substantive Appeal after a Statement of the Case (SOC) was promulgated on this issue in May 2010.  See 38 C.F.R. §§ 20.200, 20.302 (2011).  In fact, by a June 2010 statement, the Veteran reported that he was withdrawing this issue from appeal.  See 38 C.F.R. § 20.204.  Therefore, the Board does not have jurisdiction to address this issue.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons stated below, the Board finds that further development is required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board also notes that active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In other words, with respect to Reserve service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing inactive duty training.  Service connection is generally not legally merited when a disability incurred on inactive duty training results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  The Reserves includes the National Guard.  38 U.S.C.A. 
§ 101(26), (27).

The Board observes that the Veteran's service treatment records for his August 1981 to July 1990 period of active service contains no entries indicative of carpal tunnel syndrome of either wrist.  Further, the service treatment records from his National Guard service do not appear to show the claimed disabilities until March 2006 when a nerve conduction study which found carpal tunnel syndrome of the right wrist.  A subsequent October 2007 nerve conduction study showed carpal tunnel syndrome of the left wrist.  However, VA medical records are on file from July 2001 which include as assessment of mild carpal tunnel syndrome. 

Despite the foregoing, the Board observes that service treatment records dated in December 1983 note that the Veteran was evaluated for "PCB" (polychlorinated biphenyls) spill to the left hand while changing a leaky filter.  Other records dated in that same month reflect he had "PCB" exposure of both hands.  However, no competent medical opinion is of record as to whether he has any current residuals of this exposure, to include his current carpal tunnel syndrome of both wrists.  

The Board further notes that the Veteran has contended that his carpal tunnel syndrome of both wrists is due to the repetitive activities he engaged in as part of his military duties as an electronic air mechanic, and described the circumstances thereof.  Further, he indicated that he performed these duties during both his August 1981 to July 1990 period of active duty, as well as his subsequent duty with the National Guard.  See August 2011 Hearing Transcript.  The Board notes that such duties appear consistent with his military occupational specialty (MOS) as detailed in the service records on file.  He also indicated that he had experienced tingling in his hands during his last 3 to 4 years of active duty, prior to entering the National Guard.  Id. at p. 3.  

In an August 2008 statement, a private physician noted that the Veteran has bilateral carpal tunnel syndrome that is in the greatest likelihood a product of his professional military service activities.  No other information, statement or rationale was provided.  

Despite the foregoing, a medical examination and/or opinion is needed to ascertain whether the Veteran's current carpal tunnel syndrome of both wrists is etiologically linked to his military service, to include the "PCB" exposure in December 1983 or the type of repetitive motion injury described by the Veteran at his August 2011 Board hearing.  Therefore, the Board finds that a remand is required in the instant case to accord the Veteran such a competent medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's carpal tunnel syndrome should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for carpal tunnel syndrome since October 2007.  After securing any necessary release, obtain those records not on file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his carpal tunnel syndrome of both wrists.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the carpal tunnel syndrome of either wrist was incurred in, aggravated by, or otherwise the result of the Veteran's military service.  Such an opinion should reflect consideration of the Veteran's exposure to "PCB" of both hands in December 1983 and/or a repetitive motion injury as described by the Veteran (to include at his August 2011 hearing).

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


